Citation Nr: 1713820	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO. 13-09 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION


The Veteran had active service from April 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In April 2015, the Board remanded this case for additional development, after which a Supplemental Statement of the Case (SSOC) was issued in October 2016, denying the Veteran's claim for a TDIU. The RO has substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). The case has now returned to the Board for further appellate action. 


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are: coronary artery disease, status post coronary artery bypass graft rated at 30 percent disabling; residuals of prostate cancer rated at 20 percent disabling; diabetes mellitus, type II rated at 20 percent disabling; erectile dysfunction rated at 0 percent disabling; and residual scars, status post coronary artery bypass graft rated at 0 percent disabling. His combined disability rating is 60 percent.

2. Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In fact, in an April 2015 decision, the Board remanded the Veteran's claim for a TDIU, in part so that the RO could send the appropriate Veterans Claims Assistance Act (VCAA) letter to the Veteran in order for his claim to be properly developed. In February 2016, that VCAA letter was indeed sent to the Veteran. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317. The Veteran has been afforded two VA examinations, as discussed below, and opinions regarding the functional effects of his service-connected disabilities have been obtained, including in November 2011 and February 2016. The Board finds these examinations to be sufficient.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria & Analysis

The Veteran asserts that he is entitled to TDIU. In an October 2007 genitourinary evaluation, the Veteran reported having been laid off from his job due to lack of production, and was unemployed at the time. The Veteran pointed to his medical conditions including erectile dysfunction; diabetes mellitus, type II; and urinary dysfunction as the reasons for which he was unable to secure employment elsewhere. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2016). 

The Veteran's service-connected disabilities are coronary artery disease, status post coronary artery bypass graft rated at 30 percent disabling; residuals of prostate cancer rated as 20 percent disabling; diabetes mellitus, type II rated as 20 percent disabling; erectile dysfunction rated as 0 percent disabling; and residual scars, status post coronary artery bypass graft rated as 0 percent disabling. His combined rating is 60 percent. 

Given the foregoing, the Veteran has not met the minimum schedular requirements for a TDIU. See 38 C.F.R. § 4.16 (a) (2016). Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule for rating disabilities impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 231(1992). Factors such as employment history, and educational and vocational attainments, should be considered. Id. 

Assignment of a TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15 (2016)). 

The sole fact that a claimant is unemployed or has had difficulty obtaining employment is not enough to warrant an extraschedular rating. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id. 

Additionally, the Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16." Kellar v. Brown, 6 Vet. App. 157, 162 (1994). While the former regulatory provision requires marked interference with employment, the latter provision requires evidence of unemployability. Id.

Upon detailed review of the facts of this case, the Board finds that a referral for an extraschedular rating is not warranted. Here, while there is a history of hospitalization and surgery for his service-connected disabilities during the period on appeal, the Veteran is shown to have significant disabilities for which service connection is not in effect. Specifically, the Veteran's non-service-connected conditions include cerebrovascular disease, peripheral neuropathy of the bilateral upper extremities, and colon/rectum/anus malignancy. In fact, in August 2008, the Social Security Administration (SSA) determined that the Veteran was entitled to disability benefits due to a primary diagnosis of cerebrovascular disease and a secondary diagnosis of his colon/rectum/anus malignancy. 

Further, the Veteran has not returned the requested VA Form-8940, an Application for Increased Compensation based on Unemployability. This form was requested in the VCAA letter the Veteran was sent in February 2016. Said form contains requests for information which is critical to the development of the Veteran's claim, such as a description of the disabilities which the Veteran contends have resulted in an inability to work as well as his education and employment information. 

Also, the November 2011 and February 2016 VA opinions weigh against the claim. For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016).

In this regard, both the November 2011 and February 2016 VA examinations contain functional impact assessments. In November 2011, the examiner specifically stated that the Veteran's service-connected diabetes mellitus impacts his ability to work, but this impact is limited to an inability to perform manual labor. More recently, the February 2016 VA examination reflects that the Veteran's diabetes mellitus, type II and coronary artery disease, status post myocardial infarction do not impact the Veteran's ability to work. In fact, during diagnostic testing for the Veteran's service-connected heart condition, the examiner found the Veteran's Metabolic Equivalent of Task (METs) level to be consistent with an ability to walk one flight of stairs, golf without a cart, mow the lawn with a push mower, and do heavy yard work, such as digging. 

The Board also notes an August 2008 SSA evaluation for functional capacity, wherein the physician conducted a physical assessment and specifically evaluated the Veteran's exertional limitations. Specifically, the physician found the Veteran capable of lifting or carrying a maximum of 20 pounds, frequently lifting up to 10 pounds, standing or walking about 6 hours in an 8-hour workday, sitting for about 6 hours in an 8-hour workday, and unlimited pushing and pulling of items. Indeed, the physician reported that the Veteran "should be able to work consistent with this RFC [Residual Functional Capacity Assessment]."

Furthermore, the Board notes a visit to the VA clinic in August 2014, where the Veteran reported working with Alcoholics Anonymous (AA) educating the community about drug and alcohol abuse. The Veteran further reported that the sedentary lifestyle suits him and that he can sit all day long. 

The Board has considered the Veteran's arguments that no one will hire him, as well as a statement that he stopped working in March 2007 because of his medical condition (see April 2008 SSA record). However, as previously noted, the Veteran is receiving SSA benefits for non-service connected conditions. The Board further notes that while SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations. See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

In that connection, the Board finds that the examinations dated in November 2011 and February 2016, in addition to the VA treatment records on file, are sufficient for adjudicative purposes. Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (explaining that a medical opinion is adequate if it describes the disability in sufficient detail, takes into consideration the past medical history, and provides an analysis that the Board can weight against other evidence). The Board finds that the most probative medical opinions of record are the November 2011 and February 2016 VA examinations. Importantly, the Board notes that there is no medical opinion of record indicating that the Veteran is unable to obtain substantially gainful employment due solely to his service-connected disabilities.

Therefore, the Board concludes that the preponderance of the evidence is against a finding that the Veteran is precluded from engaging in substantial gainful employment by reason of his service-connected disabilities. Entitlement to a TDIU is thus not established under 38 C.F.R. § 4.16(a) (2016). As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


